JONES, P.J.,
Dissenting:
The majority has established a dangerous precedent of dubious validity in holding that a father can ignore a court order to support his minor child on the basis of an alleged oral agreement with the child's mother. There is no doubt that a support agreement can be modified by agreement between the parents, if done in writing and with the court's approval. An alleged oral agreement is highly suspect when claimed by a father who has been in default for ten years. Other written contracts cannot be altered by the unilateral assertions of only one of the contracting parties, and there certainly is no rule of law permitting an exception to a father in default of his agreement to support his child.
It is a fact of life that absconding fathers contribute greatly to the problems of welfare departments in providing aid to dependent children. The record reveals the father of the child in this case is well educated. It would have been an easy matter to express any modifications of the support agreement in writing. Nelson v. Nelson (Dec. 29, 1989), Lake App. No. 88-L-13-199, unreported, cited by the majority is distinguishable for that precise reason.
The child's mother in Nelson, supra, advised the court in writing on three separate occasions that support money was neither desired nor expected.
Although I cannot grant my imprimatur to the modification of written agreements absent unusual circumstances and a higher degree of proof, I must acknowledge that the doctrine of laches may at times be applicable. Laches, of course, was not the basis of the trial court's decision. The court simply found that child support was terminated by oral agreement, despite denial by the child's mother. Rest assured that any father who fails to support his children henceforth will claim an oral agreement to avoid payment of accumulated deficiencies. Finally, it is no defense to any order requiring support payments to assert, as here, that large sums were spent to send the child to Paris and other exotic places. Paris trips do not provide food and clothing for a growing child.